Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. "A computer-readable media" covers both statutory (non-transitory) and non-statutory (transitory). A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. Therefore, the Examiner suggests amending the claims as follows: claim 40, line 1, please add “non-transitory” and “One or more”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshy (US 2019/0086212).
identify wireless access point device/user device relative positioning information at each indoor space location, and transmit the wireless access point device/user device relative positioning information to a navigation system [0005], [0037]-[0038], [0040]-[0041]); determining first  location-related data for the first access point (i.e., the use of access point devices that are correlated with building maps (e.g., enabling the determination of the relative location of those access points within a relatively undetailed building map) may enable the generation of more detailed graphical indoor space maps ([0033]); determining second location-related data for a second access point of the plurality of access points; the second access point being interior to the first access points within the network ([0033], [0041], [0047]-[0048]), wherein determining the first interior location-related data for the first interior access point comprises ([0041]-[0044): exchanging ranging data indicative of a first relative distance between the first  access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-based measurements (i.e., with respect to the indoor space location 602, the time-of-); and communicating the first  location-related data from the first  access point to the first interior access point (i.e., the time-of-flight information included in the wireless communications provided by the wireless access point devices may include a send timestamp that is provided in that wireless communication by that wireless access point device, and that is indicative of a time the wireless communication was sent by that wireless access point device [0039]-[0040]).
Regarding claim 22, Koshy teaches the ranging data is based at least in part on fine timing measurements or time-of-flight based measurements (i.e., the time-of-flight information included in the wireless communications provided by the wireless access point devices may include a send timestamp that is provided in that wireless 
Regarding claim 23, Koshy teaches identifying the the first access point associated with the area includes identifying the first access point via an auto-location component ()[0033], [0053]).
	Regarding claim 24, Koshy further teaches determining at least one of: second location-related data for a third access point exterior to the second access points; or interior location-related data for the second access point ([0047]-[0048]).
Regarding claim 25, Koshy further teaches identifying the plurality of edge access points associated with the edge of the area comprises at least one of: determining a number of neighbor access points for at least some of the plurality of access points, and identifying as edge access points, from among the at least some of the plurality of access points, access points having a minimum number of neighbor access points (figs 6-8); identifying, from among at least some of the plurality of access points, as edge access points, access points that are first to detect a presence of a station configured to communicate with at least some of the plurality of access points (figs. 6-8); or identifying, from among at least some of the plurality of access points, as edge access points, access points that lack neighbor access points in an at least one-hundred-eighty-degree area surrounding the access point (figs. 6-8, [0034], [0038]-[0042]).
Regarding claims 38, 40, Koshy teaches a method for determining location-related data for a plurality of access points located in an area in communication with a network, the method comprising: (a plurality of access point devices positioned around identify wireless access point device/user device relative positioning information at each indoor space location, and transmit the wireless access point device/user device relative positioning information to a navigation system [0005], [0037]-[0038], [0040]-[0041]); determining first  location-related data for the first access point (i.e., the use of access point devices that are correlated with building maps (e.g., enabling the determination of the relative location of those access points within a relatively undetailed building map) may enable the generation of more detailed graphical indoor space maps ([0033]); determining second location-related data for a second access point of the plurality of access points; the second access point being interior to the first access points within the network ([0033], [0041], [0047]-[0048]), wherein determining the first interior location-related data for the first interior access point comprises ([0041]-[0044): exchanging ranging data indicative of a first relative distance between the first  access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-based measurements (i.e., with respect to the indoor space location 602, the time-of-flight information includes a calculated time-of-flight (in nanosecond (nS)) that, as discussed above, may be determined by the ); and communicating the first  location-related data from the first  access point to the first interior access point (i.e., the time-of-flight information included in the wireless communications provided by the wireless access point devices may include a send timestamp that is provided in that wireless communication by that wireless access point device, and that is indicative of a time the wireless communication was sent by that wireless access point device [0039]-[0040]).
Regarding claims 39, Koshy further teaches identifying the plurality of edge access points associated with the edge of the area comprises at least one of: determining a number of neighbor access points for at least some of the plurality of access points, and identifying as edge access points, from among the at least some of the plurality of access points, access points having a minimum number of neighbor access points (figs 6-8); identifying, from among at least some of the plurality of access points, as edge access points, access points that are first to detect a presence of a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,851. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the US Pat. (10,904,851) encompass claims of the current application. Claims 21-40 of the current application could have been derived by one of ordinary skill in the art from the US Pat. (10,904,851). 
	Regarding claim 21, US Patent discloses 1.  A system comprising: one or more processors;  and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: identifying from among a plurality of access points in an area in communication with a network, a first access 

	Regarding to claim 40, US Pat. teaches one or more computer-readable media storing computer-executable instructions that, when executed cause one or more processors to perform acts comprising: identifying from among a plurality of access points in an area in communication with a network, a first access point associated with the area (claim 16: identifying, via an auto-location component, from among the plurality of access points, a plurality of edge access points associated with an edge of the area);  determining first location-related data for the first access point (claim 16: determining first edge location-related data for a first edge access point of the plurality of edge access points);  and determining second location-related data for a second access point of the plurality of access points, the second access point being interior to the first access point within the network, wherein determining the second location-related data for the second access point (claim 2: claim 2: determining at least one of: second edge location-related data for a second access point of the plurality of edge access points;  or second interior location-related data for a second interior access point of the plurality of access points) comprises: exchanging ranging data indicative of a first relative distance between the first access point and the second access point, the ranging data based at least in part on ranging message exchange measurements;  and communicating the first location-related data from the first access point to the second access point (claim 16: exchanging ranging data indicative of a first relative distance between the first edge access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-
Regarding claims 22-37, and 39, they could have been derived by one of ordinary skill in the art from claims 2-15 and 17-19 of the US Pat because they have somewhat similar structural and functional features. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claims 22-37 and 39 from claims 2-15 and claims 17-19 of the US Patent

Allowable Subject Matter
Claims 26-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the double patenting rejection..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643